Order entered November 14, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00621-CR
                              No. 05-22-00622-CR
                              No. 05-22-00623-CR

               WILSON ALEJANDRO MONTOYA, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 2
                           Dallas County, Texas
       Trial Court Cause Nos. F19-00780-I, F19-00781-I & F19-00779-I

                                    ORDER

      The clerk’s records were filed in these cases on October 4, 2022. The clerk’s

record filed in cause no. 05-22-00621-CR (trial court cause no. F19-00780-I) does

not contain a copy of the indictment or the written judgment. The clerk’s record

filed in cause no. 05-22-00622-CR (trial court cause no. F19-00781-I) does not

contain a copy of the indictment. A sealed volume of the clerk’s record filed in

cause no. 05-22-00622-CR does not contain a sealing order. See TEX. R. APP. P.
9.10(g) (providing sealed documents must be filed in separate record and sealing

order must be first document in sealed record if sealed record is filed

electronically).

        Accordingly, we ORDER the Dallas County District Clerk to file, within

FOURTEEN DAYS of the date of this order, a supplemental clerk’s record in

cause no. 05-22-00621-CR (trial court cause no. F19-00780-I) containing the

indictment and judgment in that case.

        We ORDER the Dallas County District Clerk to file, within FOURTEEN

DAYS of the date of this order, a supplemental clerk’s record in cause no. 05-22-

00622-CR (trial court cause no. F19-00781-I) containing the indictment in that

case.

        We STRIKE the October 4, 2022 sealed volume of the clerk’s record in

cause no. 05-22-00622-CR (trial court cause no. F19-00781-I). We ORDER the

Dallas County District Clerk to file, within FOURTEEN DAYS of the date of this

order, a sealed volume of the clerk’s record in cause no. 05-22-00622-CR with the

trial court’s sealing order and the sealed documents.



                                              /s/   LANA MYERS
                                                    JUSTICE




                                        –2–